Citation Nr: 0911620	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

During the pendency of this appeal, by way of a January 2009 
rating decision, the Appeals Management Center (AMC) granted 
service connection for tinnitus.  As this represents a 
complete grant of the benefit sought on appeal, the issue of 
service connection for tinnitus is no longer before the 
Board.


FINDING OF FACT

The Veteran's hearing acuity is manifested by no worse than 
level II hearing in the right ear, and level III hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, and October 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the Veteran a December 2004 letter, which 
requested that the Veteran provide evidence describing how 
his disability had increased in severity.  In addition, the 
Veteran was questioned about the effect of his worsening 
hearing loss on his daily life at an August 2004 audiological 
consultation.  The Veteran reported that his hearing had 
slowly decreased over the years, and now his wife complained 
about his hearing loss.  He also noted that he had the most 
difficulty in group situations.  The Board finds that the 
notice provided in the 2004 letter along with responses to 
the questioning at the August 2004 audiological consultation 
regarding the effect of his hearing disability on his daily 
life, show that the Veteran had actual knowledge that medical 
and lay evidence was required to show an increase in 
severity, including the impact on his daily life.  

As will be discussed below, bilateral hearing loss is rated 
under Diagnostic Code 6100, 38 C.F.R. § 4.85.  This is the 
only Diagnostic Code to rate this disability and it is not 
cross referenced to any other Codes for the purposes of 
evaluation.  See id.  The Diagnostic Code relies on a single 
measurement or test to establish a higher rating.  See id.  
The Veteran was provided notice of this as required by 
Vazquez-Flores, supra, and was given notice of the exact 
criteria on which his disability is rated.  This was done in 
an October 2008 letter.

Further, the October 2008 letter provided notice to the 
Veteran that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores.  The ratings schedule is 
the sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  As noted above, bilateral hearing loss is rated 
solely under Diagnostic Code 6100.  38 C.F.R. § 4.85.  The 
Board also notes that the substance and application of 
Diagnostic Code 6100 have been upheld as reasonable exercises 
of the Secretary's rulemaking authority.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  The Veteran was made aware of this.  
Further, the October 2008 letter provided notice to the 
Veteran of the types of evidence, both medical and lay, that 
could be submitted in support of his claim.  

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Vazquez-Flores Court.  Consequently, a 
remand is not now required to furnish additional notice.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

II. Background

The Veteran filed an increased rating claim in December 2004 
for his service-connected bilateral hearing loss, contending 
that his hearing loss had grown worse over the years.  
Specifically, the Veteran asserted that he is entitled to a 
higher rating for his hearing loss, because he has to ask 
people to repeat themselves several times so that he will be 
able to understand what is being said, and he noted that he 
wears hearing aids daily but still experiences difficulty 
with his hearing.

An August 2004 audiologic consultation noted for the right 
ear, normal/mild hearing loss at 250 through 2000 Hertz, and 
sloping to severe sensorineural hearing loss at 4000 through 
8000 Hertz.  For the left ear, the examiner noted mild 
hearing loss at 250 through 1000 Hertz, and sloping to severe 
sensorineural hearing loss at 4000 through 8000 Hertz.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 80 percent in the left ear.

The February 2005 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
65
75
LEFT

40
50
70
85

The pure tone threshold average was 49 decibels for the right 
ear and 61 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  The examiner 
diagnosed the Veteran with bilateral asymmetrical sloping 
sensorineural hearing loss, noting that speech recognition 
was good bilaterally, and stated that the Veteran had 
bilateral perforations that had been patched three or four 
times without success.  The examiner noted that the results 
of this examination were consistent or slightly better than 
the test results of August 2004.

The November 2008 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
70
75
LEFT

40
45
70
85

Puretone threshold averages were 50 decibels for the right 
ear, and 60 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 80 percent in the left ear.  The audiologist 
diagnosed the Veteran with a mild to severe sensorineural 
hearing loss existing in both ears, and noted that speech 
recognition was excellent in both ears.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart  v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).   Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Entering the examination results from the Veteran's February 
2005 examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of I and the left ear warrants a score of III:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in February 2005, the 
Veteran's bilateral hearing loss was non-compensably (zero 
percent) disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the examination results from the Veteran's November 
2008 examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of II and the left ear warrants a score of III:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in November 2008, the 
Veteran's bilateral hearing loss has remained non-compensably 
(zero percent) disabling:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher evaluation when exceptional patterns 
of hearing loss are present.  However, because the evidence 
does not show exceptional patterns of hearing loss, a higher 
evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional 
patterns are those where the puretone thresholds at each of 
the four evaluated frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the record does not raise a doubt.  Even 
though the Veteran's hearing acuity has indeed worsened 
somewhat as suggested by the change in numeric designations, 
application of the rating criteria dictates no change in the 
rating assigned.  In other words, it has not worsened to the 
point that a compensable rating is warranted.  The 
preponderance of the evidence is against the claim.

ORDER

Entitlement to a compensable rating for bilateral defective 
hearing is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


